Kupferman, J. (concurring).
While I concur in the result in these matters, at the appropriate time the situation will be affected by the decision in People v Siciliano (52 AD2d 408) and I call attention to my dissent therein.
Markewich, J. P., Lupiano, Birns, and Capozzoli, JJ., concur in Per Curiam opinion; Kupferman, J., concurs in an opinion.
Judgment, Supreme Court, Bronx County, entered on March 25, 1976, unanimously affirmed, without costs and without disbursements. Leave to appeal to the Court of Appeals is granted and this court, pursuant to CPLR 5713, states that questions of law have arisen which ought to be reviewed by the Court of Appeals.
Judgment, Supreme Court, Bronx County, entered on April 14, 1976, unanimously affirmed, without costs and without disbursements. Leave to appeal to the Court of Appeals is granted and this court, pursuant to CPLR 5713, states that questions of law have arisen which ought to be reviewed by the Court of Appeals.
Judgment, Supreme Court, Bronx County entered on April 14, 1976, unanimously affirmed, without costs and without disbursements. Leave to appeal to the Court of Appeals is granted and this court, pursuant to CPLR 5713, states that questions of law have arisen which ought to be reviewed by the Court of Appeals.